PER CURIAM:
Donatus I. Amaram appeals the district court’s orders dismissing his claims of discrimination, retaliation, violation of due process, and breach of contract against his employer Virginia State University and its Provost. We have reviewed the briefs and the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Amaram v. Virginia State University, No. 3:06-cv-00444-JRS (E.D. Va. Sept. 14, 2006) and 476 F.Supp.2d 535 (E.D.Va.2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED